EXHIBIT 10.6 Abstract for Woori loan Parties of the an agreement Woori Bank, Clavis Technologies The date of an agreement 2008.01.18 The amount of loan W 400,000,000 The date of repayment 2010.01.16 The interest rate 6.83% The expire date an agreement 2010.01.16 Contents of the contract - Whenever a lender wants, a lender can turn back the part of loan or all. - When a lender turns back all of loan, this agreement will be expired. - This loan is based on the deposit in Clavis' account. - Clavis cannot withdraw their own money over 120% of total amount of this loan from their own account. - When Clavis turns back some, the amount of withdrawing money will be increase. The remain loan in December 2009 W 148,000,000 Parties of the an agreement Woori Bank, Clavis Technologies The date of an agreement 2008.12.31 The amount of loan W 180,000,000 The date of repayment 2009.12.31 The interest rate 5.80% The expire date an agreement 2009.12.31 Contents of the contract - Whenever a lender wants, a lender can turn back the part of loan or all. - When a lender turns back all of loan, this agreement will be expired. - This loan is based on the deposit in Clavis' account. - Clavis cannot withdraw their own money over 120% of total amount of this loan from their own account. - When Clavis turns back some, the amount of withdrawing money will be increase. The remain loan in December 2009 W 180,000,000 2 Parties of the an agreement Woori Bank, Clavis Technologies The date of an agreement 2009.04.22 The amount of loan W 80,000,000 The date of repayment 2010.04.22 The interest rate 6.29% The expire date an agreement 2010.04.22 Contents of the contract - Whenever a lender wants, a lender can turn back the part of loan or all. - When a lender turns back all of loan, this agreement will be expired. - This loan is based on the deposit in Clavis' account. - Clavis cannot withdraw their own money over 120% of total amount of this loan from their own account. - When Clavis turns back some, the amount of withdrawing money will be increase. The remain loan in December 2009 W 148,000,000 3
